UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: 811-2633 CALVERT VARIABLE SERIES, INC. (Exact name of registrant as specified in charter) 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Address of Principal Executive Offices) William M. Tartikoff, Esq. 4550 Montgomery Avenue Suite 1000N Bethesda, Maryland 20814 (Name and Address of Agent for Service) Registrant's telephone number, including area code: (301) 951-4800 Date of fiscal year end: December 31 Date of reporting period: Fiscal quarter ended March 31, 2011 Item 1. Schedule of Investments. CALVERT VP SRI BALANCED PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2011 EQUITY SECURITIES - 60.5% SHARES VALUE Capital Markets - 2.7% BlackRock, Inc. 21,500 $4,321,715 Franklin Resources, Inc. 42,100 5,265,868 9,587,583 Chemicals - 3.0% Ecolab, Inc. 95,900 4,892,818 Praxair, Inc. 53,500 5,435,600 10,328,418 Commercial Banks - 1.5% US Bancorp 191,600 5,063,988 Computers & Peripherals - 3.4% Apple, Inc.* 13,490 4,700,591 EMC Corp.* 264,300 7,017,165 11,717,756 Consumer Finance - 1.7% Capital One Financial Corp. 116,400 6,048,144 Diversified Financial Services - 2.9% First Republic Preferred Capital Corp., Preferred (e) 500 512,500 IntercontinentalExchange, Inc.* 23,000 2,841,420 JPMorgan Chase & Co. 119,000 5,485,900 Woodbourne Capital: Trust I, Preferred (b)(e) 500,000 350,000 Trust II, Preferred (b)(e) 500,000 350,000 Trust III, Preferred (b)(e) 500,000 350,000 Trust IV, Preferred (b)(e) 500,000 350,000 10,239,820 Energy Equipment & Services - 4.5% Cameron International Corp.* 137,500 7,851,250 FMC Technologies, Inc.* 84,700 8,002,456 15,853,706 Food & Staples Retailing - 1.5% Walgreen Co. 128,300 5,149,962 Food Products - 1.6% Hershey Co. 99,800 5,424,130 Gas Utilities - 2.2% Oneok, Inc. 116,500 7,791,520 Health Care Equipment & Supplies - 3.2% Intuitive Surgical, Inc.* 14,850 4,951,881 St. Jude Medical, Inc. 118,500 6,074,310 11,026,191 Health Care Providers & Services - 4.5% CIGNA Corp. 122,500 5,424,300 Express Scripts, Inc.* 105,500 5,866,855 Laboratory Corp. of America Holdings* 47,000 4,330,110 15,621,265 Hotels, Restaurants & Leisure - 1.6% Darden Restaurants, Inc. 116,900 5,743,297 Insurance - 1.4% Aflac, Inc. 94,300 4,977,154 Internet & Catalog Retail - 1.6% Amazon.com, Inc.* 31,550 5,683,101 IT Services - 1.7% Teradata Corp.* 115,600 5,860,920 Life Sciences - Tools & Services - 1.4% Waters Corp.* 56,400 4,901,160 Machinery - 5.1% Cummins, Inc. 55,900 6,127,758 Danaher Corp. 86,700 4,499,730 Deere & Co. 72,700 7,043,903 17,671,391 Multiline Retail - 1.6% Nordstrom, Inc. 122,900 5,515,752 Oil, Gas & Consumable Fuels - 1.3% EQT Corp. 90,900 4,535,910 Personal Products - 1.4% Estee Lauder Co.'s, Inc. 50,700 4,885,452 Semiconductors & Semiconductor Equipment - 3.1% Lam Research Corp.* 101,200 5,733,992 Texas Instruments, Inc. 149,900 5,180,544 10,914,536 Software - 2.8% Adobe Systems, Inc.* 155,400 5,153,064 Microsoft Corp. 179,600 4,554,656 9,707,720 Specialty Retail - 1.6% Advance Auto Parts, Inc. 84,900 5,571,138 Trading Companies & Distributors - 1.6% W.W. Grainger, Inc. 39,700 5,465,896 Wireless Telecommunication Services - 1.6% NII Holdings, Inc.* 131,400 5,475,438 Total Equity Securities (Cost $169,884,481) 210,761,348 ASSET-BACKED SECURITIES - 0.3% PRINCIPAL AMOUNT ACLC Business Loan Receivables Trust, 0.905%, 10/15/21 (e)(r) $18,147 17,987 CPS Auto Trust, 6.48%, 7/15/13 (e) 288,019 297,463 Enterprise Mortgage Acceptance Co. LLC, 7.449%, 1/15/27 (e)(r) 836,392 518,563 Total Asset-Backed Securities (Cost $769,175) 834,013 COLLATERALIZED MORTGAGE-BACKED OBLIGATIONS (PRIVATELY ORIGINATED) - 0.6% GMAC Mortgage Corp. Loan Trust, 5.50%, 10/25/33 189,621 191,353 Impac CMB Trust: 0.79%, 5/25/35 (r) 876,408 685,137 0.57%, 8/25/35 (r) 229,566 175,156 JP Morgan Mortgage Trust, 5.279%, 7/25/35 (r) 89,969 87,679 Merrill Lynch Mortgage Investors, Inc., 2.669%, 12/25/35 (r) 124,079 123,048 WaMu Mortgage Pass Through Certificates, 2.725%, 10/25/35 (r) 1,000,000 826,619 Total Collateralized Mortgage-Backed Obligations (Privately Originated) (Cost $2,250,130) 2,088,992 COMMERCIAL MORTGAGE-BACKED SECURITIES - 2.1% JP Morgan Chase Commercial Mortgage Securities Corp.: 6.162%, 5/12/34 1,750,000 1,802,979 6.429%, 4/15/35 630,949 634,720 5.857%, 10/12/35 820,771 823,368 LB-UBS Commercial Mortgage Trust, 4.51%, 12/15/29 938,737 946,475 Morgan Stanley Dean Witter Capital I, 6.55%, 7/15/33 2,000,000 2,020,234 Salomon Brothers Mortgage Securities VII, Inc., 4.467%, 3/18/36 904,234 921,153 Total Commercial Mortgage-Backed Securities (Cost $7,262,137) 7,148,929 CORPORATE BONDS - 17.0% Achmea Hypotheekbank NV, 0.661%, 11/3/14 (e)(r) 400,000 400,002 Alliance Mortgage Investments, 12.61%, 6/1/10 (b)(r)(x)* 385,345 - Ally Financial, Inc., 4.50%, 2/11/14 500,000 498,750 American Express Bank FSB, 0.378%, 5/29/12 (r) 1,500,000 1,495,125 American National Red Cross, 5.567%, 11/15/17 1,500,000 1,436,550 Amphenol Corp., 4.75%, 11/15/14 500,000 534,259 ANZ National International Ltd., 1.309%, 12/20/13 (e)(r) 1,500,000 1,500,017 APL Ltd., 8.00%, 1/15/24 (b) 600,000 539,136 Asciano Finance Ltd., 4.625%, 9/23/20 (e) 500,000 457,937 Atlantic Marine Corp. Communities LLC, 6.158%, 12/1/51 (e) 750,000 694,168 Atlantic Mutual Insurance Co., 8.15%, 2/15/28 (b)(e)(p)* 2,500,000 - Aurora Military Housing LLC, 5.35%, 12/15/25 (e) 1,760,000 1,688,949 Bank of America Corp., 1.723%, 1/30/14 (r) 500,000 506,883 Bank of Nova Scotia, 2.90%, 3/29/16 500,000 497,112 Barclays Bank plc, 5.00%, 9/22/16 500,000 530,723 Barnett Capital III, 0.929%, 2/1/27 (r) 400,000 308,009 Bayview Research Center Finance Trust, 6.33%, 1/15/37 (b)(e) 62,020 60,780 Beckman Coulter, Inc., 6.00%, 6/1/15 2,000,000 2,188,012 Credit Suisse USA, Inc., 0.514%, 8/16/11 (r) 500,000 500,172 Crown Castle Towers LLC, 4.883%, 8/15/20 (e) 1,000,000 998,750 CVS Pass-Through Trust: 6.036%, 12/10/28 893,783 932,945 7.507%, 1/10/32 (e) 489,663 561,614 Dell, Inc., 0.91%, 4/1/14 (r) 500,000 501,052 Deutsche Bank AG, 0.953%, 1/18/13 (r) 1,000,000 1,003,450 Discover Bank, 8.70%, 11/18/19 500,000 597,156 Dun & Bradstreet Corp., 2.875%, 11/15/15 1,000,000 979,606 Enterprise Products Operating LLC: 7.625%, 2/15/12 1,000,000 1,057,365 7.034% to 1/15/18, floating rate thereafter to 1/15/68 (r) 1,500,000 1,556,250 Fifth Third Bank, 0.424%, 5/17/13 (r) 1,000,000 980,568 First Niagara Financial Group, Inc., 6.75%, 3/19/20 500,000 538,163 Fleet Capital Trust V, 1.309%, 12/18/28 (r) 1,500,000 1,141,641 Fort Knox Military Housing, 5.815%, 2/15/52 (e) 1,000,000 946,010 GameStop Corp., 8.00%, 10/1/12 442,000 450,287 Glitnir Banki HF: 2.95%, 10/15/08 (b)(y)* 1,000,000 307,500 3.226%, 1/21/11 (e)(r)(y)* 500,000 145,000 6.693% to 6/15/11, floating rate thereafter to 6/15/16 (b)(e)(r)(y)* 1,250,000 12,500 GMAC Commercial Mortgage Asset Corp., 6.107%, 8/10/52 (e) 1,500,000 1,221,060 Goldman Sachs Group, Inc.: 1.311%, 2/7/14 (r) 500,000 502,697 6.15%, 4/1/18 500,000 540,548 Great River Energy, 5.829%, 7/1/17 (e) 324,568 353,480 HCP, Inc., 5.95%, 9/15/11 1,125,000 1,151,039 Hertz Corp., 6.75%, 4/15/19 (e) 500,000 495,000 JPMorgan Chase Bank, 0.64%, 6/13/16 (r) 500,000 473,111 JPMorgan Chase Capital XXIII, 1.313%, 5/15/77 (r) 1,000,000 827,705 Kinder Morgan Finance Co. LLC, 6.00%, 1/15/18 (e) 400,000 414,500 LL & P Wind Energy, Inc. Washington Revenue Bonds, 6.192%, 12/1/27 (e) 1,500,000 1,409,715 Lumbermens Mutual Casualty Co.: 9.15%, 7/1/26 (e)(m)* 2,154,000 18,740 8.30%, 12/1/37 (e)(m)* 3,200,000 27,840 Masco Corp., 7.125%, 3/15/20 700,000 723,625 McGuire Air Force Base Military Housing Project, 5.611%, 9/15/51 (e) 750,000 636,750 MMA Financial Holdings, Inc., 0.75%, 5/3/34 (b) 2,540,000 508,000 National Semiconductor Corp., 3.95%, 4/15/15 1,000,000 1,018,808 Nationwide Health Properties, Inc., 6.90%, 10/1/37 1,000,000 1,027,320 Nordea Bank AB, 4.875%, 1/14/21 (e) 1,000,000 1,017,316 Ohana Military Communities LLC, 5.675%, 10/1/26 (e) 1,500,000 1,506,405 OPTI Canada, Inc., 9.75%, 8/15/13 (e) 1,050,000 1,048,687 Orkney Re II plc, Series B, 6.096%, 12/21/35 (b)(e)(r)(w)* 1,000,000 - Pacific Beacon LLC, 5.628%, 7/15/51 (e) 960,000 718,512 Pacific Pilot Funding Ltd., 1.053%, 10/20/16 (e)(r) 875,698 805,936 Pioneer Natural Resources Co.: 5.875%, 7/15/16 900,000 945,000 7.20%, 1/15/28 200,000 207,000 Prudential Holdings LLC, 7.245%, 12/18/23 (e) 300,000 338,592 Redstone Arsenal Military Housing, 5.45%, 9/1/26 (e) 870,000 805,846 Salvation Army, 5.46%, 9/1/16 140,000 150,548 SPARCS Trust 99-1, STEP, 0.00% to 4/15/19, 7.697% thereafter to 10/15/97 (b)(e)(r) 1,000,000 364,420 Stadshypotek AB, 0.857%, 9/30/13 (e)(r) 1,000,000 1,000,009 SunTrust Bank: 0.424%, 5/21/12 (r) 1,125,000 1,122,564 0.603%, 8/24/15 (r) 500,000 472,328 Svenska Handelsbanken AB, 1.31%, 9/14/12 (e)(r) 500,000 504,294 TD Ameritrade Holding Corp., 4.15%, 12/1/14 250,000 260,486 Telefonica Emisiones SAU, 3.992%, 2/16/16 750,000 752,156 Time Warner, Inc., 6.25%, 3/29/41 450,000 445,180 Toll Road Investors Partnership II LP, Zero Coupon, 2/15/45 (b)(e) 20,141,363 3,070,954 US Bank, 3.778% to 4/29/15, floating rate thereafter to 4/29/20 (r) 1,000,000 1,017,049 Volkswagen International Finance NV, 0.917%, 4/1/14 (e)(r) 1,000,000 999,206 Wachovia Capital Trust III, 5.57% to 3/15/11, floating rate thereafter to 3/29/49 (r) 1,400,000 1,284,500 Western Express, Inc., 12.50%, 4/15/15 (e) 500,000 486,250 Willis Group Holdings plc, 4.125%, 3/15/16 500,000 495,788 Wm. Wrigley Jr. Co., 1.684%, 6/28/11 (e)(r) 1,500,000 1,500,628 Total Corporate Bonds (Cost $68,443,794) 59,216,033 MUNICIPAL OBLIGATIONS - 6.2% California Statewide Communities Development Authority Revenue Bonds: Zero Coupon, 6/1/11 1,470,000 1,459,328 5.01%, 8/1/15 1,000,000 1,009,350 Canyon Texas Regional Water Authority Revenue Bonds, 5.90%, 8/1/16 265,000 267,192 Crawford Ohio GO Bonds, 5.25%, 12/1/25 1,305,000 1,212,710 Escondido California Joint Powers Financing Authority Lease Revenue Bonds, 5.53%, 9/1/18 420,000 411,718 Illinois State MFH Development Authority Revenue Bonds, 6.537%, 1/1/33 600,000 578,184 Maryland State Economic Development Corp. Revenue Bonds: Series B, 6.00%, 7/1/48 (f)* 370,000 178,329 Series C, Zero Coupon, 7/1/48 (f) 506,807 14,216 Moreno Valley California Public Financing Authority Revenue Bonds, 5.549%, 5/1/27 500,000 454,075 Oakland California Redevelopment Agency Tax Allocation Bonds: 5.252%, 9/1/16 1,105,000 1,103,342 5.263%, 9/1/16 635,000 629,971 5.383%, 9/1/16 2,000,000 2,036,440 Oceanside California PO Revenue Bonds, 5.04%, 8/15/17 730,000 695,142 Palm Springs California Community Redevelopment Agency Tax Allocation Bonds, 6.411%, 9/1/34 750,000 626,760 Philadelphia Pennsylvania IDA Revenue Bonds, Zero Coupon, 4/15/19 1,000,000 567,230 Pomona California Public Financing Authority Revenue Bonds, 5.289%, 2/1/17 2,340,000 2,322,918 Roseville California Redevelopment Agency Tax Allocation Bonds, 5.31%, 9/1/13 255,000 258,106 San Diego California Redevelopment Agency Tax Allocation Bonds, 5.66%, 9/1/16 1,040,000 1,043,203 San Jose California Redevelopment Agency Tax Allocation Bonds, 5.46%, 8/1/35 1,000,000 765,960 Santa Cruz County California Redevelopment Agency Tax Allocation Bonds, 5.50%, 9/1/20 1,735,000 1,618,755 South Bend County Indiana Economic Development Income Tax Revenue Bonds, 5.30%, 2/1/17 930,000 1,000,959 Utah State Housing Corp. Military Housing Revenue Bonds, 5.392%, 7/1/50 1,500,000 1,286,850 Vacaville California Redevelopment Agency Housing Tax Allocation Bonds, 6.125%, 9/1/20 665,000 607,750 Wells Fargo Bank NA Custodial Receipts Revenue Bonds, 6.734%, 9/1/27 (e) 1,000,000 1,001,810 West Contra Costa California Unified School District COPs, 4.86%, 1/1/14 525,000 524,990 Total Municipal Obligations (Cost $23,090,464) 21,675,288 U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 1.5% AgFirst FCB: 6.585% to 6/15/12, floating rate thereafter to 6/29/49 (e)(r) 1,000,000 800,000 7.30%, 10/14/49 (e) 1,300,000 1,156,400 Fannie Mae, 1.25%, 6/22/12 1,000,000 1,009,852 Premier Aircraft Leasing EXIM 1 Ltd., 3.576%, 2/6/22 1,396,416 1,392,437 Private Export Funding Corp., 3.05%, 10/15/14 500,000 518,078 U.S. Department of Housing and Urban Development, 3.44%, 8/1/11 250,000 252,782 US AgBank FCB, 6.11% to 7/10/12, floating rate thereafter to 12/31/49 (e)(r) 300,000 201,000 Total U.S. Government Agencies and Instrumentalities (Cost $5,326,455) 5,330,549 U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES - 0.0% Government National Mortgage Association, 5.50%, 1/16/32 (b) 562,699 31,132 Total U.S. Government Agency Mortgage-Backed Securities (Cost $19,961) 31,132 U.S. TREASURY - 6.1% United States Treasury Bonds: 3.875%, 8/15/40 2,220,000 1,986,206 4.25%, 11/15/40 6,338,000 6,059,722 4.75%, 2/15/41 4,800,000 4,989,000 United States Treasury Notes: 2.125%, 2/29/16 900,000 897,047 3.625%, 2/15/21 7,175,000 7,278,140 Total U.S. Treasury (Cost $21,165,950) 21,210,115 TOTAL INVESTMENTS (Cost $298,212,547) - 94.3% 328,296,399 Other assets and liabilities, net - 5.7% 19,867,559 NET ASSETS - 100% $348,163,958 FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Sold: 2 Year U.S. Treasury Notes 358 6/11 $78,088,750 5 Year U.S. Treasury Notes 8 6/11 934,313 5,835 30 Year U.S. Treasury Bonds 20 6/11 2,403,750 29,352 Total Sold $7,189 (b) This security was valued by the Board of Directors. See Note A. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (f) Maryland State Economic Development Corp. Revenue Bonds Series B and C were issued in exchange for 750,000 par Maryland State Economic Development Corp. Revenue Bonds due 10/1/19 that were previously held by the Portfolio. Series B is not accruing interest. (m) The Illinois Insurance Department prohibited Lumbermens from making interest payments. This security is no longer accruing interest. (p) The State of New York Insurance Department has prohibited Atlantic Mutual Insurance Co. from making interest payments. This security is no longer accruing interest. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (w) Security is in default and is no longer accruing interest. (x) Alliance Bancorp and its affiliates filed for Chapter 7 bankruptcy on July 13, 2007. This security is no longer accruing interest. (y) The government of Iceland took control of Glitnir Banki HF (the Bank) on October 8, 2008. The government has prohibited the Bank from paying any claims owed to foreign entities. This securitity is no longer accruing interest. * Non-income producing security. Abbreviations: COPs: Certificates of Participation FCB: Farm Credit Bank FSB: Federal Savings Bank GO: General Obligation IDA: Industrial Development Agency/Authority LLC: Limited Liability Corporation LP: Limited Partnership MFH: Multi-Family Housing PO: Pension Obligation STEP: Stepped coupon bond for which the coupon rate of interest will adjust on specified future date(s) This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT VP SRI MID CAP GROWTH PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2011 EQUITY SECURITIES - 98.9% SHARES VALUE Auto Components - 2.7% TRW Automotive Holdings Corp.* 22,050 $1,214,514 Capital Markets - 2.9% Affiliated Managers Group, Inc.* 12,000 1,312,440 Chemicals - 3.5% Ecolab, Inc. 9,800 499,996 Nalco Holding Co. 39,450 1,077,379 1,577,375 Communications Equipment - 2.0% Harris Corp. 18,450 915,120 Diversified Financial Services - 2.1% IntercontinentalExchange, Inc.* 7,640 943,846 Electrical Equipment - 1.8% General Cable Corp.* 18,400 796,720 Electronic Equipment & Instruments - 4.8% Amphenol Corp. 18,650 1,014,373 Arrow Electronics, Inc.* 27,400 1,147,512 2,161,885 Energy Equipment & Services - 7.7% FMC Technologies, Inc.* 6,700 633,016 RPC, Inc. 56,049 1,419,161 Unit Corp.* 23,100 1,431,045 3,483,222 Food Products - 1.3% Corn Products International, Inc. 11,200 580,384 Gas Utilities - 2.0% Energen Corp. 14,450 912,084 Health Care Providers & Services - 6.7% AmerisourceBergen Corp. 20,550 812,958 Chemed Corp. 6,600 439,626 HealthSpring, Inc.* 28,400 1,061,308 Lincare Holdings, Inc. 23,700 702,942 3,016,834 Household Products - 2.4% Church & Dwight Co., Inc. 13,350 1,059,189 Insurance - 1.9% Torchmark Corp. 12,900 857,592 Internet Software & Services - 2.4% j2 Global Communications, Inc.* 36,400 1,074,164 IT Services - 9.3% Syntel, Inc. 26,300 1,373,649 Teradata Corp.* 27,900 1,414,530 Wright Express Corp.* 27,150 1,407,456 4,195,635 Leisure Equipment & Products - 1.9% Polaris Industries, Inc. 9,800 852,796 Life Sciences - Tools & Services - 4.5% Mettler-Toledo International, Inc.* 5,525 950,300 Waters Corp.* 12,300 1,068,870 2,019,170 Machinery - 10.0% Gardner Denver, Inc. 16,800 1,310,904 Graco, Inc. 21,000 955,290 The Toro Co. 14,550 963,501 WABCO Holdings, Inc.* 20,300 1,251,292 4,480,987 Media - 1.7% Gannett Co., Inc. 51,600 785,868 Metals & Mining - 2.5% Reliance Steel & Aluminum Co. 19,550 1,129,599 Multiline Retail - 2.2% Nordstrom, Inc. 22,300 1,000,824 Pharmaceuticals - 2.2% Endo Pharmaceuticals Holdings, Inc.* 25,750 982,620 Semiconductors & Semiconductor Equipment - 4.8% Lam Research Corp.* 20,150 1,141,699 National Semiconductor Corp. 69,750 1,000,215 2,141,914 Specialty Retail - 5.2% Advance Auto Parts, Inc. 17,200 1,128,664 Ross Stores, Inc. 16,800 1,194,816 2,323,480 Textiles, Apparel & Luxury Goods - 4.5% Deckers Outdoor Corp.* 14,400 1,240,560 Hanesbrands, Inc.* 29,500 797,680 2,038,240 Trading Companies & Distributors - 2.9% WESCO International, Inc.* 21,000 1,312,500 Wireless Telecommunication Services - 3.0% MetroPCS Communications, Inc.* 31,350 509,124 NII Holdings, Inc.* 20,050 835,484 1,344,608 Total Equity Securities (Cost $32,651,791) 44,513,610 TOTAL INVESTMENTS (Cost $32,651,791) - 98.9% 44,513,610 Other assets and liabilities, net - 1.1% 498,089 NET ASSETS - 100% $45,011,699 * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT VP SRI STRATEGIC PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2011 EQUITY SECURITIES - 95.4% SHARES VALUE Biotechnology - 4.9% Gilead Sciences, Inc.* 164,100 $6,964,404 Chemicals - 2.0% Monsanto Co. 39,700 2,868,722 Commercial Banks - 4.3% Turkiye Garanti Bankasi AS (ADR) 613,100 2,838,653 US Bancorp 121,800 3,219,174 6,057,827 Computers & Peripherals - 5.2% Dell, Inc.* 436,000 6,326,360 NCR Corp.* 52,284 985,031 7,311,391 Diversified Financial Services - 8.5% Bank of America Corp. 185,400 2,471,382 ING Groep NV (ADR)* 376,400 4,784,044 JPMorgan Chase & Co. 104,100 4,799,010 12,054,436 Diversified Telecommunication Services - 1.2% Level 3 Communications, Inc.* 1,144,700 1,682,709 Electronic Equipment & Instruments - 2.0% Corning, Inc. 137,129 2,828,971 Energy Equipment & Services - 2.8% Ensco plc (ADR) 69,200 4,002,528 Food & Staples Retailing - 0.2% Rite Aid Corp.* 292,500 310,050 Health Care Equipment & Supplies - 4.1% Alere, Inc.* 64,300 2,516,702 Varian Medical Systems, Inc.* 49,515 3,349,195 5,865,897 Health Care Providers & Services - 0.6% Community Health Systems, Inc.* 20,240 809,398 Hotels, Restaurants & Leisure - 1.8% Life Time Fitness, Inc.* 67,000 2,499,770 Household Durables - 1.1% Pulte Group, Inc.* 213,500 1,579,900 Industrial Conglomerates - 3.6% General Electric Co. 252,400 5,060,620 Insurance - 3.6% Genworth Financial, Inc.* 221,700 2,984,082 Hartford Financial Services Group, Inc. 77,000 2,073,610 5,057,692 Internet Software & Services - 6.2% Google, Inc.* 10,115 5,929,514 Yahoo!, Inc.* 170,300 2,835,495 8,765,009 IT Services - 5.8% Amdocs Ltd.* 95,000 2,740,750 Fiserv, Inc.* 86,900 5,450,368 8,191,118 Life Sciences - Tools & Services - 3.0% Thermo Fisher Scientific, Inc.* 77,500 4,305,125 Media - 1.7% DISH Network Corp.* 98,900 2,409,204 Metals & Mining - 2.6% United States Steel Corp. 69,400 3,743,436 Oil, Gas & Consumable Fuels - 14.2% ConocoPhillips 44,426 3,547,860 Exxon Mobil Corp. 78,100 6,570,553 Gazprom OAO (ADR) 116,400 3,764,376 SandRidge Energy, Inc.* 487,987 6,246,234 20,129,023 Pharmaceuticals - 4.5% Eli Lilly & Co. 104,493 3,675,019 Roche Holding AG (ADR) 74,100 2,663,895 6,338,914 Semiconductors & Semiconductor Equipment - 2.7% MEMC Electronic Materials, Inc.* 181,876 2,357,113 ON Semiconductor Corp.* 143,250 1,413,877 3,770,990 Software - 3.4% ANSYS, Inc.* 19,084 1,034,162 Microsoft Corp. 151,000 3,829,360 4,863,522 Specialty Retail - 3.6% Best Buy Co., Inc. 78,300 2,248,776 The Gap, Inc. 126,300 2,861,958 5,110,734 Wireless Telecommunication Services - 1.8% KDDI Corp. (ADR) 41,500 2,580,470 Total Equity Securities (Cost $117,837,610) 135,161,860 CORPORATE BONDS - 0.4% PRINCIPAL AMOUNT Level 3 Communications, Inc., 6.50%, 10/1/16 $346,000 503,800 Total Corporate Bonds (Cost $346,000) 503,800 TOTAL INVESTMENTS (Cost $118,183,610) - 95.8% 135,665,660 Other assets and liabilities, net - 4.2% 5,963,102 NET ASSETS - 100% $141,628,762 * Non-income producing security. Abbreviations: ADR: American Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT VP SMALL CAP GROWTH PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2011 EQUITY SECURITIES - 99.7% SHARES VALUE Aerospace & Defense - 1.2% Triumph Group, Inc. 4,086 $361,407 Air Freight & Logistics - 1.6% Atlas Air Worldwide Holdings, Inc.* 6,631 462,313 Airlines - 0.8% JetBlue Airways Corp.* 35,015 219,544 Auto Components - 2.5% American Axle & Manufacturing Holdings, Inc.* 31,623 398,134 Gentex Corp. 10,689 323,342 721,476 Biotechnology - 2.4% BioMarin Pharmaceutical, Inc.* 9,867 247,958 Regeneron Pharmaceuticals, Inc.* 5,628 252,922 Seattle Genetics, Inc.* 11,588 180,425 681,305 Capital Markets - 1.7% Duff & Phelps Corp. 11,639 185,991 Janus Capital Group, Inc. 11,705 145,962 optionsXpress Holdings, Inc. 8,255 151,149 483,102 Chemicals - 2.7% Huntsman Corp. 27,511 478,141 Intrepid Potash, Inc.* 8,471 294,960 773,101 Commercial Banks - 0.4% UMB Financial Corp. 2,915 108,890 Commercial Services & Supplies - 3.1% GEO Group, Inc.* 18,720 479,981 Waste Connections, Inc. 14,842 427,301 907,282 Communications Equipment - 2.7% EMS Technologies, Inc.* 16,640 327,059 Riverbed Technology, Inc.* 12,423 467,726 794,785 Construction & Engineering - 0.8% Northwest Pipe Co.* 10,238 234,757 Construction Materials - 1.4% Texas Industries, Inc. 8,861 400,783 Consumer Finance - 2.0% Cash America International, Inc. 12,498 575,533 Diversified Consumer Services - 0.8% Sotheby's 4,332 227,863 Electrical Equipment - 3.4% GrafTech International Ltd.* 27,910 575,783 Regal-Beloit Corp. 5,439 401,562 977,345 Electronic Equipment & Instruments - 4.2% Coherent, Inc.* 8,246 479,175 DTS, Inc.* 11,847 552,426 Universal Display Corp.* 3,579 196,988 1,228,589 Energy Equipment & Services - 5.7% Lufkin Industries, Inc. 12,846 1,200,716 OYO Geospace Corp.* 4,671 460,467 1,661,183 Food & Staples Retailing - 0.6% Fresh Market, Inc.* 4,565 172,283 Health Care Equipment & Supplies - 5.3% American Medical Systems Holdings, Inc.* 17,736 383,807 ArthroCare Corp.* 9,668 322,331 Delcath Systems, Inc.* 12,243 90,231 Sirona Dental Systems, Inc.* 7,952 398,872 Thoratec Corp.* 12,533 324,981 1,520,222 Health Care Providers & Services - 2.6% Catalyst Health Solutions, Inc.* 6,718 375,738 Centene Corp.* 11,223 370,134 745,872 Health Care Technology - 4.0% Allscripts Healthcare Solutions, Inc.* 18,939 397,530 MedAssets, Inc.* 12,660 193,318 Quality Systems, Inc. 5,466 455,536 Vital Images, Inc.* 8,495 114,768 1,161,152 Hotels, Restaurants & Leisure - 6.2% Bally Technologies, Inc.* 10,398 393,564 BJ's Restaurants, Inc.* 9,137 359,358 Buffalo Wild Wings, Inc.* 4,330 235,682 Orient-Express Hotels Ltd.* 11,152 137,950 Pinnacle Entertainment, Inc.* 17,998 245,133 Shuffle Master, Inc.* 39,241 419,094 1,790,781 Household Durables - 1.4% Universal Electronics, Inc.* 13,302 393,207 Internet Software & Services - 0.5% Monster Worldwide, Inc.* 8,493 135,039 IT Services - 0.8% Sapient Corp.* 21,508 246,267 Life Sciences - Tools & Services - 2.6% Bruker Corp.* 18,242 380,346 ICON plc (ADR)* 10,671 230,387 PAREXEL International Corp.* 5,737 142,851 753,584 Machinery - 3.2% Meritor, Inc.* 19,965 338,806 WABCO Holdings, Inc.* 9,608 592,237 931,043 Metals & Mining - 2.3% RTI International Metals, Inc.* 13,468 419,528 Titanium Metals Corp.* 13,594 252,577 672,105 Oil, Gas & Consumable Fuels - 3.2% Cloud Peak Energy, Inc.* 13,055 281,857 CVR Energy, Inc.* 8,048 186,392 Oasis Petroleum, Inc.* 14,118 446,411 914,660 Personal Products - 0.8% Herbalife Ltd. 2,955 240,419 Pharmaceuticals - 0.9% Salix Pharmaceuticals Ltd.* 7,674 268,820 Real Estate Investment Trusts - 1.1% DuPont Fabros Technology, Inc. 4,533 109,925 Redwood Trust, Inc. 14,253 221,634 331,559 Road & Rail - 1.1% Landstar System, Inc. 6,800 310,624 Semiconductors & Semiconductor Equipment - 5.1% Netlogic Microsystems, Inc.* 8,617 362,086 Teradyne, Inc.* 18,425 328,149 Varian Semiconductor Equipment Associates, Inc.* 8,155 396,904 Veeco Instruments, Inc.* 7,610 386,893 1,474,032 Software - 14.0% ANSYS, Inc.* 8,145 441,378 Compuware Corp.* 33,013 381,300 Fortinet, Inc.* 8,499 373,956 Informatica Corp.* 10,498 548,310 NICE Systems Ltd. (ADR)* 9,933 366,925 Progress Software Corp.* 10,411 302,856 QLIK Technologies, Inc.* 8,624 224,224 Radiant Systems, Inc.* 15,124 267,695 SuccessFactors, Inc.* 12,991 507,818 TIBCO Software, Inc.* 23,272 634,162 4,048,624 Specialty Retail - 5.8% Chico's FAS, Inc. 18,776 279,762 Genesco, Inc.* 20,472 822,975 Vitamin Shoppe, Inc.* 16,852 570,103 1,672,840 Textiles, Apparel & Luxury Goods - 0.8% Steven Madden Ltd.* 5,250 246,383 Total Equity Securities (Cost $19,344,964) 28,848,774 TOTAL INVESTMENTS (Cost $19,344,964) - 99.7% 28,848,774 Other assets and liabilities, net - 0.3% 83,224 NET ASSETS - 100% $28,931,998 * Non-income producing security. Abbreviations: ADR: American Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT VP MONEY MARKET PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2011 MUNICIPAL OBLIGATIONS - 1.2% PRINCIPAL AMOUNT VALUE South Carolina State Public Service Authority Revenue Bonds, 0.505%, 7/15/11 (r) $1,000,000 $1,000,000 Total Municipal Obligations (Cost $1,000,000) 1,000,000 VARIABLE RATE DEMAND NOTES - 86.7% 2880 Stevens Creek LLC, 0.32%, 11/1/33, LOC: Bank of the West (r) 970,000 970,000 Allen County Ohio Hospital Facilities Revenue, 0.21%, 6/1/34, LOC: Bank of Nova Scotia (r) 500,000 500,000 Birmingham Alabama Industrial Development Board Revenue, 0.48%, 5/1/29, LOC: Renasant Bank, C/LOC: FHLB (r) 1,845,000 1,845,000 Calhoun County Alabama Economic Development Council Revenue, 0.46%, 4/1/21, LOC: Bank of America (r) 800,000 800,000 CIDC-Hudson House LLC New York Revenue, 0.80%, 12/1/34, LOC: Hudson River Bank & Trust,C/LOC: FHLB (r) 480,000 480,000 Congress/Commons LLC, 0.34%, 12/1/50, LOC: First Chicago Bank & Trust, C/LOC: FHLB (r) 2,000,000 2,000,000 Crawfordsville Indiana MFH Revenue, 0.50%, 1/1/33, CEI: FHLB (r) 935,000 935,000 District of Columbia Revenue, 0.27%, 4/1/38, LOC: PNC Bank (r) 265,000 265,000 Erie County New York IDA Revenue, 0.32%, 4/1/32, LOC: HSBC USA (r) 1,560,000 1,560,000 Florida State Housing Finance Corp. MFH Revenue, 0.26%, 10/15/32, CEI: Fannie Mae (r) 170,000 170,000 Four Fishers LLC, 0.49%, 4/1/24, LOC: Bank of America (r) 955,000 955,000 Gillette Wyoming Pollution Control Revenue, 0.23%, 1/1/18, LOC: Barclays Bank (r) 3,100,000 3,100,000 Goshen Indiana Economic Development Revenue, 0.25%, 10/1/42, LOC: JPMorgan Chase Bank (r) 940,000 940,000 HBPWH Building Co., 0.36%, 11/1/22, LOC: Wells Fargo Bank (r) 905,000 905,000 Hopkinsville Kentucky Industrial Building LO Revenue, 0.40%, 8/1/24, LOC: Comerica Bank (r) 1,145,000 1,145,000 Illinois State Development Finance Authority Revenue, 0.27%, 6/1/19, LOC: Northern Trust Co. (r) 1,200,000 1,200,000 Illinois State Toll Highway Authority Revenue: 0.19%, 7/1/30, LOC: Northern Trust Co. (r) 2,000,000 2,000,000 0.30%, 7/1/30, LOC: Bank of Tokyo-Mitsubishi UFJ (r) 2,000,000 2,000,000 Iowa State Finance Authority IDA Revenue, 0.26%, 11/1/17, LOC: Societe Generale (r) 2,930,000 2,930,000 Kansas City Missouri IDA & MFH Revenue, 0.27%, 9/15/32, CEI: Fannie Mae (r) 1,050,000 1,050,000 Legacy Park LLC, 0.58%, 1/1/58, LOC: Fifth Third Bank (r) 3,000,000 3,000,000 Louisiana State Housing Finance Agency Revenue, 0.25%, 3/15/37, CEI: Fannie Mae (r) 2,035,000 2,035,000 Marietta Georgia Housing Authority MFH Revenue, 0.27%, 7/1/24, CEI: Freddie Mac (r) 2,000,000 2,000,000 Martin Luther Foundation, Inc., 0.50%, 9/1/11, LOC: KBC Bank (r) 5,000 5,000 Massachusetts State Development Finance Agency Revenue, 0.27%, 9/1/16, LOC: TD Bank (r) 820,000 820,000 Michigan State Hospital Finance Authority Revenue, 0.25%, 3/1/30, LOC: Comerica Bank (r) 400,000 400,000 Michigan Strategic Fund Revenue, 0.45%, 9/1/22, LOC: Bank of America (r) 800,000 800,000 Milpitas California MFH Revenue, 0.23%, 8/15/33, CEI: Fannie Mae (r) 200,000 200,000 Mississippi Business Finance Corp. Revenue, 0.34%, 12/1/39, LOC: Midland State Bank,C/LOC: FHLB (r) 2,200,000 2,200,000 Mississippi State Business Finance Corp. Revenue, 0.25%, 3/1/17, LOC: PNC Bank (r) 175,000 175,000 Montgomery County Pennsylvania Redevelopment Authority MFH Revenue, 0.26%, 8/15/31, CEI: Fannie Mae (r) 1,505,000 1,505,000 Morehead Kentucky League of Cities Funding Trust Lease Program Revenue, 0.26%, 6/1/34, LOC: U.S. Bank (r) 156,000 156,000 Nevada State Housing Division Revenue, 0.26%, 4/15/39, CEI: Fannie Mae (r) 1,500,000 1,500,000 New Britain Connecticut GO Revenue, 0.34%, 2/1/26, LOC: Bank of America (r) 515,000 515,000 New York City Housing Development Corp. MFH Revenue: 0.24%, 12/1/35, CEI: Freddie Mac (r) 185,000 185,000 0.25%, 11/15/37, CEI: Fannie Mae (r) 385,000 385,000 New York Metropolitan Transportation Authority Revenue, 0.23%, 11/1/35, LOC: BNP Paribas (r) 3,100,000 3,100,000 New York State Dormitory Authority Revenue, 0.21%, 7/1/38, LOC: TD Bank (r) 1,000,000 1,000,000 New York State Housing Finance Agency Revenue: 0.27%, 5/15/33, CEI: Fannie Mae (r) 2,700,000 2,700,000 0.23%, 5/15/37, CEI: Fannie Mae (r) 400,000 400,000 0.23%, 5/1/42, LOC: Wells Fargo Bank (r) 620,000 620,000 New York State MMC Corp. Revenue, 0.80%, 11/1/35, LOC: JPMorgan Chase Bank (r) 1,920,000 1,920,000 Orange County Florida HFA MFH Revenue, 0.38%, 10/15/32, CEI: Fannie Mae (r) 470,000 470,000 Osprey Property Co., LLC, 0.28%, 6/1/27, LOC: Wells Fargo Bank (r) 400,000 400,000 Palm Beach County Florida Revenue, 0.31%, 1/1/34, LOC: TD Bank (r) 970,000 970,000 Peoploungers, Inc., 0.45%, 4/1/18, LOC: Bank of New Albany, C/LOC: FHLB (r) 100,000 100,000 Rathbone LLC, 0.40%, 1/1/38, LOC: Comerica Bank (r) 1,525,000 1,525,000 Rex Lumber LLC, 0.31%, 2/1/22, LOC: Whitney National Bank, C/LOC: FHLB (r) 1,020,000 1,020,000 Rhode Island State Health & Educational Building Corp. Revenue, 0.33%, 12/1/31, LOC: RBS Citizens (r) 640,000 640,000 Rhode Island State Student Loan Authority Revenue, 0.23%, 6/1/48, LOC: State Street Bank (r) 2,500,000 2,500,000 Shawnee Kansas Private Activity Revenue, 0.65%, 12/1/12, LOC: JPMorgan Chase Bank (r) 350,000 350,000 South Dakota State Housing Development Authority Revenue, 0.27%, 1/1/44, CEI: Freddie Mac (r) 520,000 520,000 St. Paul Minnesota Port Authority Revenue, 0.29%, 6/1/11, LOC: US Bank (r) 40,000 40,000 Tucson Arizona IDA Revenue, 0.24%, 1/15/32, CEI: Fannie Mae (r) 1,240,000 1,240,000 Vermont State Educational & Health Buildings Financing Agency Revenue, 0.28%, 6/1/22, LOC: Chittenden Trust Company, C/LOC: Wells Fargo Bank (r) 940,000 940,000 Warrior Roofing Manufacturing of Georgia LLC, 0.51%, 12/15/34, LOC: Bank of Tuscaloosa,C/LOC: FHLB (r) 1,930,000 1,930,000 Westchester County New York IDA Revenue, 0.32%, 1/1/34, LOC: Sovereign Bank, C/LOC: Banco Santander (r) 3,085,000 3,085,000 Wilkes-Barre Pennsylvania GO, 0.29%, 11/1/25, LOC: PNC Bank (r) 2,645,000 2,645,000 Total Variable Rate Demand Notes (Cost $69,746,000) 69,746,000 U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 6.2% Fannie Mae Discount Notes, 5/4/11 2,000,000 1,999,487 Federal Home Loan Bank: 0.35%, 4/1/11 1,000,000 1,000,000 0.70%, 4/18/11 1,000,000 1,000,066 0.80%, 5/6/11 1,000,000 1,000,232 Total U.S. Government Agencies And Instrumentalities (Cost $4,999,785) 4,999,785 U.S. TREASURY - 5.0% United States Treasury Notes: 0.875%, 5/31/11 2,000,000 2,002,119 1.00%, 9/30/11 2,000,000 2,008,372 Total U.S. Treasury (Cost $4,010,491) 4,010,491 TOTAL INVESTMENTS (Cost $79,756,276) - 99.1% 79,756,276 Other assets and liabilities, net - 0.9% 689,629 NET ASSETS - 100% $80,445,905 (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. Explanation of Guarantees: C/LOC: Confirming Letter of Credit CEI: Credit Enhancement Instrument LOC: Letter of Credit Abbreviations: FHLB: Federal Home Loan Bank GO: General Obligation HFA: Housing Finance Authority IDA: Industrial Development Agency/Authority LLC: Limited Liability Corporation LO: Limited Obligation MFH: Multi-Family Housing This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT VP MID CAP VALUE PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2011 EQUITY SECURITIES - 98.9% SHARES VALUE Aerospace & Defense - 1.1% Goodrich Corp. 2,484 $212,457 Airlines - 0.9% Delta Air Lines, Inc.* 6,651 65,180 United Continental Holdings, Inc.* 3,769 86,649 US Airways Group, Inc.* 3,488 30,381 182,210 Auto Components - 0.9% TRW Automotive Holdings Corp.* 1,477 81,353 Visteon Corp.* 1,459 91,173 172,526 Automobiles - 0.7% Ford Motor Co.* 9,299 138,648 Building Products - 0.9% A.O. Smith Corp. 4,187 185,652 Capital Markets - 1.4% Artio Global Investors, Inc. 2,394 38,687 Invesco Ltd. 9,098 232,545 271,232 Chemicals - 5.5% Agrium, Inc. 877 80,912 Eastman Chemical Co. 4,135 410,688 Huntsman Corp. 8,341 144,967 Lubrizol Corp. 1,316 176,291 PPG Industries, Inc. 2,904 276,490 1,089,348 Commercial Banks - 6.8% CIT Group, Inc.* 10,135 431,244 Comerica, Inc. 4,385 161,017 Cullen/Frost Bankers, Inc. 1,486 87,704 Fifth Third Bancorp 12,492 173,389 Huntington Bancshares, Inc. 17,315 114,972 KeyCorp 15,529 137,897 SunTrust Banks, Inc. 4,675 134,827 TCF Financial Corp. 5,665 89,847 1,330,897 Commercial Services & Supplies - 0.3% Ritchie Bros. Auctioneers, Inc. 2,333 65,674 Computers & Peripherals - 0.7% Western Digital Corp.* 3,516 131,112 Construction & Engineering - 2.6% Chicago Bridge & Iron Co. NV, NY Shares 3,712 150,930 Fluor Corp. 1,157 85,225 Foster Wheeler AG* 2,830 106,464 Jacobs Engineering Group, Inc.* 1,730 88,974 KBR, Inc. 2,246 84,831 516,424 Containers & Packaging - 0.4% Smurfit-Stone Container Corp.* 1,974 76,295 Diversified Consumer Services - 1.3% Apollo Group, Inc.* 1,092 45,548 Capella Education Co.* 847 42,172 Career Education Corp.* 2,579 58,595 Corinthian Colleges, Inc.* 4,990 22,056 DeVry, Inc. 947 52,151 ITT Educational Services, Inc.* 555 40,043 260,565 Diversified Financial Services - 0.4% Pico Holdings, Inc.* 2,467 74,158 Diversified Telecommunication Services - 1.7% CenturyLink, Inc. 1,993 82,809 Qwest Communications International, Inc. 15,243 104,110 Windstream Corp. 11,712 150,733 337,652 Electric Utilities - 2.2% Entergy Corp. 1,524 102,428 FirstEnergy Corp. 2,214 82,117 Pepco Holdings, Inc. 7,553 140,863 Pinnacle West Capital Corp. 2,288 97,904 423,312 Electrical Equipment - 4.0% Cooper Industries plc 7,855 509,789 Rockwell Automation, Inc. 1,894 179,267 The Babcock & Wilcox Co.* 2,976 99,339 788,395 Electronic Equipment & Instruments - 1.2% Avnet, Inc.* 7,077 241,255 Energy Equipment & Services - 3.9% Cameron International Corp.* 2,812 160,565 McDermott International, Inc.* 9,742 247,349 Nabors Industries Ltd.* 8,355 253,825 Noble Corp. 2,214 101,003 762,742 Gas Utilities - 0.2% Questar Corp. 2,078 36,261 Health Care Providers & Services - 2.9% CIGNA Corp. 8,658 383,376 Universal Health Services, Inc., Class B 3,669 181,286 564,662 Hotels, Restaurants & Leisure - 1.6% Penn National Gaming, Inc.* 5,266 195,158 Royal Caribbean Cruises Ltd.* 2,833 116,890 312,048 Household Durables - 0.9% D.R. Horton, Inc. 3,111 36,243 KB Home 1,570 19,531 Lennar Corp. 1,953 35,388 Mohawk Industries, Inc.* 1,360 83,164 174,326 Insurance - 5.9% Assurant, Inc. 3,046 117,302 AXIS Capital Holdings Ltd. 2,423 84,611 Everest Re Group Ltd. 1,454 128,214 Lincoln National Corp. 8,158 245,066 PartnerRe Ltd. 1,484 117,592 Transatlantic Holdings, Inc. 1,218 59,280 XL Group plc 16,714 411,164 1,163,229 IT Services - 0.8% Computer Sciences Corp. 3,237 157,739 Leisure Equipment & Products - 1.6% Hasbro, Inc. 6,685 313,125 Life Sciences - Tools & Services - 4.5% Agilent Technologies, Inc.* 10,955 490,565 Life Technologies Corp.* 7,698 403,529 894,094 Machinery - 5.4% AGCO Corp.* 2,340 128,630 Eaton Corp. 5,004 277,422 Manitowoc Co., Inc. 4,941 108,109 Navistar International Corp.* 2,868 198,838 Oshkosh Corp.* 1,407 49,780 Parker Hannifin Corp. 1,694 160,388 Terex Corp.* 3,633 134,566 1,057,733 Media - 3.2% DISH Network Corp.* 5,198 126,623 Liberty Media Corp. - Starz* 1,507 116,943 National CineMedia, Inc. 11,029 205,911 Regal Entertainment Group 13,015 175,703 625,180 Metals & Mining - 1.8% Cliffs Natural Resources, Inc. 884 86,880 Freeport-McMoRan Copper & Gold, Inc. 3,059 169,927 Steel Dynamics, Inc. 5,236 98,280 355,087 Multiline Retail - 2.4% Macy's, Inc. 10,891 264,216 Nordstrom, Inc. 4,815 216,097 480,313 Multi-Utilities - 3.6% Centerpoint Energy, Inc. 10,424 183,045 DTE Energy Co. 4,413 216,061 Sempra Energy 2,634 140,919 Wisconsin Energy Corp. 5,394 164,517 704,542 Oil, Gas & Consumable Fuels - 8.1% Alpha Natural Resources, Inc.* 2,144 127,289 El Paso Corp. 11,820 212,760 Enbridge, Inc. 5,191 318,987 EQT Corp. 971 48,453 Newfield Exploration Co.* 5,851 444,735 QEP Resources, Inc. 1,947 78,931 Whiting Petroleum Corp.* 4,992 366,662 1,597,817 Paper & Forest Products - 1.2% Domtar Corp. 1,396 128,125 Louisiana-Pacific Corp.* 9,375 98,437 226,562 Pharmaceuticals - 3.9% Hospira, Inc.* 1,085 59,892 Mylan, Inc.* 20,036 454,216 Watson Pharmaceuticals, Inc.* 4,505 252,325 766,433 Real Estate Investment Trusts - 2.6% AvalonBay Communities, Inc. 413 49,593 Boston Properties, Inc. 508 48,184 Equity Residential 1,125 63,461 Pebblebrook Hotel Trust 1,860 41,199 ProLogis 8,725 139,426 Rayonier, Inc. 1,665 103,746 Ventas, Inc. 1,321 71,730 517,339 Road & Rail - 2.8% Con-way, Inc. 2,475 97,243 JB Hunt Transport Services, Inc. 2,904 131,900 Kansas City Southern* 3,928 213,880 Werner Enterprises, Inc. 3,767 99,712 542,735 Semiconductors & Semiconductor Equipment - 2.7% LSI Corp.* 60,917 414,236 Microchip Technology, Inc. 3,253 123,647 537,883 Software - 1.0% BMC Software, Inc.* 4,004 199,159 Specialty Retail - 0.8% Abercrombie & Fitch Co. 2,769 162,540 Tobacco - 3.9% Lorillard, Inc. 8,000 760,080 Wireless Telecommunication Services - 0.2% Sprint Nextel Corp.* 9,384 43,542 Total Equity Securities (Cost $14,492,136) 19,452,983 TOTAL INVESTMENTS (Cost $14,492,136) - 98.9% 19,452,983 Other assets and liabilities, net - 1.1% 206,841 NET ASSETS - 100% $19,659,824 * Non-income producing security. This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT VP INCOME PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2011 ASSET-BACKED SECURITIES - 2.4% PRINCIPAL AMOUNT VALUE AmeriCredit Automobile Receivables Trust, 0.31%, 12/6/13 (r) $347,603 $347,432 Captec Franchise Trust, 8.155%, 6/15/13 (e) 114,717 115,768 Centex Home Equity, 7.36%, 7/25/32 (r) 40,179 5,128 Countrywide Asset-Backed Certificates, 0.70%, 11/25/34 (r) 59,877 52,822 Enterprise Mortgage Acceptance Co. LLC, 7.449%, 1/15/27 (e)(r) 327,284 202,916 Fifth Third Auto Trust, 4.81%, 1/15/13 302,961 306,442 Ford Credit Auto Owner Trust, 4.28%, 5/15/12 72,358 72,937 Total Asset-Backed Securities (Cost $1,122,094) 1,103,445 COLLATERALIZED MORTGAGE-BACKED OBLIGATIONS (PRIVATELY ORIGINATED) - 3.3% Banc of America Mortgage Securities, Inc., 3.525%, 7/20/32 (r) 33,612 32,630 Countrywide Home Loan Mortgage Pass Through Trust, 0.59%, 6/25/35 (e)(r) 164,961 122,404 Impac CMB Trust: 0.87%, 4/25/35 (r) 86,276 47,015 0.57%, 8/25/35 (r) 68,870 52,547 Salomon Brothers Mortgage Securities VII, Inc., 3.199%, 9/25/33 (r) 77,687 30,301 Structured Asset Securities Corp., 5.50%, 6/25/35 1,250,000 940,244 WaMu Mortgage Pass Through Certificates, 2.725%, 10/25/35 (r) 400,000 330,647 Total Collateralized Mortgage-Backed Obligations (Privately Originated) (Cost $1,242,405) 1,555,788 COMMERCIAL MORTGAGE-BACKED SECURITIES - 3.0% Bank of America-First Union NB Commercial Mortgage, 5.464%, 4/11/37 181,869 183,127 Bear Stearns Commercial Mortgage Securities, 5.61%, 11/15/33 233,805 236,426 Credit Suisse First Boston Mortgage Securities Corp., 6.387%, 8/15/36 285,304 290,441 GMAC Commercial Mortgage Securities, Inc., 6.278%, 11/15/39 114,042 115,837 JP Morgan Chase Commercial Mortgage Securities Corp., 6.429%, 4/15/35 126,190 126,944 LB-UBS Commercial Mortgage Trust, 4.51%, 12/15/29 375,495 378,590 Wachovia Bank Commercial Mortgage Trust, 5.23%, 7/15/41 (r) 75,000 75,949 Total Commercial Mortgage-Backed Securities (Cost $1,422,189) 1,407,314 CORPORATE BONDS - 52.7% Alcoa, Inc., 6.15%, 8/15/20 200,000 211,471 Alliance Mortgage Investments, 12.61%, 6/1/10 (b)(r)(x)* 96,336 - American Airlines Pass Through Trust, 7.858%, 4/1/13 400,000 410,500 American Express Travel, 0.461%, 6/1/11 (r) 200,000 199,689 American National Red Cross, 5.422%, 11/15/13 335,000 334,511 APL Ltd., 8.00%, 1/15/24 (b) 400,000 359,424 ArcelorMittal, 5.50%, 3/1/21 200,000 196,676 Arrow Electronics, Inc., 6.00%, 4/1/20 250,000 264,552 Atlantic City Electric Co., 6.625%, 8/1/13 500,000 548,002 Atlantic Marine Corp. Communities LLC, 6.158%, 12/1/51 (e) 200,000 185,112 Atlantic Mutual Insurance Co., 8.15%, 2/15/28 (b)(e)(p)* 650,000 - Bank of Nova Scotia, 2.90%, 3/29/16 250,000 248,556 BNSF Funding Trust I, 6.613% to 1/15/26, floating rate thereafter to 12/15/55 (r) 250,000 259,687 Calpine Corp. Escrow, (b)* 125,000 - Cantor Fitzgerald LP, 7.875%, 10/15/19 (e) 300,000 307,141 Cemex SAB de CV, 5.301%, 9/30/15 (e)(r) 200,000 198,399 Chase Capital VI, 0.929%, 8/1/28 (r) 500,000 421,875 Citibank, 0.303%, 7/12/11 (r) 300,000 299,959 Citigroup Funding, Inc., 0.634%, 4/30/12 (r) 300,000 301,319 Comcast Corp., 6.55%, 7/1/39 400,000 413,061 Cooperatieve Centrale Raiffeisen-Boerenleenbank BA, 4.20%, 5/13/14 (e) 85,000 89,856 Crown Castle Towers LLC, 4.883%, 8/15/20 (e) 400,000 399,500 CVS Pass-Through Trust: 6.036%, 12/10/28 178,757 186,589 7.507%, 1/10/32 (e) 489,663 561,614 Deutsche Bank Capital Trust, 4.901%, 12/29/49 (b)(r) 200,000 164,000 Developers Diversified Realty Corp., 4.75%, 4/15/18 300,000 292,500 Discover Bank, 8.70%, 11/18/19 300,000 358,294 Dominion Resources, Inc., 6.30% to 9/30/11, floating rate thereafter to 9/30/66 (r) 400,000 395,000 Enterprise Products Operating LLC, 7.034% to 1/15/18, floating rate thereafter to 1/15/68 (r) 800,000 830,000 Fifth Third Bank, 0.424%, 5/17/13 (r) 400,000 392,227 Fleet Capital Trust V, 1.309%, 12/18/28 (r) 300,000 228,328 Ford Motor Credit Co. LLC, 3.053%, 1/13/12 (r) 450,000 453,942 Glitnir Banki HF: 2.95%, 10/15/08 (b)(y)* 400,000 123,000 3.046%, 4/20/10 (e)(r)(y)* 600,000 183,000 6.693% to 6/15/11, floating rate thereafter to 6/15/16 (b)(e)(r)(y)* 100,000 1,000 GMAC Commercial Mortgage Asset Corp., 6.107%, 8/10/52 (e) 350,000 284,914 Goldman Sachs Group, Inc.: 6.00%, 6/15/20 200,000 210,787 6.75%, 10/1/37 400,000 399,009 Great River Energy, 5.829%, 7/1/17 (e) 357,024 388,828 Greif, Inc., 6.75%, 2/1/17 200,000 212,000 HCP, Inc., 5.95%, 9/15/11 250,000 255,787 Hertz Corp., 6.75%, 4/15/19 (e) 250,000 247,500 Hyundai Motor Manufacturing, 4.50%, 4/15/15 (e) 300,000 307,422 International Lease Finance Corp., 7.125%, 9/1/18 (e) 400,000 429,000 Irwin Land LLC, 5.03%, 12/15/25 (e) 150,000 146,996 JET Equipment Trust, 7.63%, 8/15/12 (b)(e)(w)* 27,324 150 Jones Group, Inc., 6.875%, 3/15/19 200,000 196,500 JPMorgan Chase Capital XXIII, 1.313%, 5/15/77 (r) 600,000 496,623 Kansas City Southern de Mexico SA de CV, 7.375%, 6/1/14 50,000 52,000 Kern River Funding Corp., 6.676%, 7/31/16 (e) 37,882 42,815 Kinder Morgan Finance Co. LLC, 6.00%, 1/15/18 (e) 300,000 310,875 Land O'Lakes Capital Trust I, 7.45%, 3/15/28 (e) 300,000 271,500 LL & P Wind Energy, Inc. Washington Revenue Bonds, 6.192%, 12/1/27 (e) 200,000 187,962 Lumbermens Mutual Casualty Co.: 9.15%, 7/1/26 (e)(m)* 42,000 365 8.30%, 12/1/37 (e)(m)* 100,000 870 Masco Corp., 7.125%, 3/15/20 450,000 465,187 Massachusetts Institute of Technology, 7.25%, 11/2/96 150,000 173,862 McGuire Air Force Base Military Housing Project, 5.611%, 9/15/51 (e) 300,000 254,700 Merrill Lynch & Co., Inc., 0.763%, 1/15/15 (r) 400,000 387,012 MetLife Institutional Funding II, 0.703%, 7/12/12 (e)(r) 300,000 300,569 Morgan Stanley, 6.25%, 8/28/17 300,000 323,025 Motors Liquidation Co.: 7.40%, 9/1/25 (ii)* 200,000 55,500 8.375%, 7/15/33 (ii)* 500,000 147,500 National Fuel Gas Co., 6.50%, 4/15/18 100,000 109,156 Nationwide Health Properties, Inc., 6.59%, 7/7/38 70,000 72,407 NextEra Energy Capital Holdings, Inc., 0.712%, 11/9/12 (r) 200,000 200,486 Nordea Bank AB, 4.875%, 1/14/21 (e) 350,000 356,060 Ohana Military Communities LLC, 5.675%, 10/1/26 (e) 600,000 602,562 OPTI Canada, Inc., 9.75%, 8/15/13 (e) 200,000 199,750 Orkney Re II plc, Series B, 6.096%, 12/21/35 (b)(e)(r)(w)* 250,000 - Overseas Shipholding Group, Inc., 8.125%, 3/30/18 100,000 98,250 Pacific Pilot Funding Ltd., 1.053%, 10/20/16 (e)(r) 87,570 80,594 Pioneer Natural Resources Co., 5.875%, 7/15/16 250,000 262,500 PPF Funding, Inc., 5.50%, 1/15/14 (e) 150,000 156,834 Senior Housing Properties Trust, 8.625%, 1/15/12 200,000 209,250 Skyway Concession Co. LLC, 0.587%, 6/30/17 (e)(r) 150,000 136,702 Southern Co., 0.703%, 10/21/11 (r) 400,000 400,928 SunTrust Bank, 0.603%, 8/24/15 (r) 500,000 472,328 Systems 2, 6.664%, 9/15/13 (e) 602,348 643,006 Telecom Italia Capital SA, 6.20%, 7/18/11 400,000 405,778 TIERS Trust: 8.45%, 12/1/17 (b)(e)(n)* 219,620 220 STEP, 0.00% to 10/15/33, 7.697% thereafter to 10/15/97 (b)(e)(r) 1,000,000 91,060 Toll Road Investors Partnership II LP, Zero Coupon: 2/15/34 (e) 975,000 115,046 2/15/43 (b)(e) 2,500,000 659,450 2/15/45 (b)(e) 6,590,888 1,004,913 Total Capital Canada Ltd., 0.684%, 1/17/14 (r) 200,000 200,168 US Bank, 3.778% to 4/29/15, floating rate thereafter to 4/29/20 (r) 400,000 406,819 Vale Overseas Ltd., 6.875%, 11/10/39 300,000 320,275 Verizon Communications, Inc., 6.00%, 4/1/41 500,000 497,335 Volkswagen International Finance NV, 0.917%, 4/1/14 (e)(r) 300,000 299,762 Windsor Petroleum Transport Corp., 7.84%, 1/15/21 (e) 382,777 346,654 Total Corporate Bonds (Cost $25,473,663) 24,716,335 U.S. GOVERNMENT AGENCIES AND INSTRUMENTALITIES - 5.0% AgFirst FCB: 8.393% to 12/15/11, floating rate thereafter to 12/15/16 (r) 350,000 364,000 6.585% to 6/15/12, floating rate thereafter to 6/29/49 (e)(r) 350,000 280,000 7.30%, 10/14/49 (e) 200,000 177,908 New Valley Generation I, 7.299%, 3/15/19 311,460 359,095 New Valley Generation V, 4.929%, 1/15/21 200,571 218,007 Premier Aircraft Leasing EXIM 1 Ltd.: 3.576%, 2/6/22 279,283 278,487 3.547%, 4/10/22 472,233 470,288 Vessel Management Services, Inc., 5.85%, 5/1/27 188,000 206,347 Total U.S. Government Agencies and Instrumentalities (Cost $2,329,792) 2,354,132 U.S. GOVERNMENT AGENCY MORTGAGE-BACKED SECURITIES - 0.0% Government National Mortgage Association, 5.50%, 1/16/32 (b) 225,080 12,453 Total U.S. Government Agency Mortgage-Backed Securities (Cost $28,715) 12,453 U.S. TREASURY - 12.2% United States Treasury Bonds: 3.875%, 8/15/40 1,175,000 1,051,258 4.25%, 11/15/40 835,000 798,338 4.75%, 2/15/41 1,160,000 1,205,675 United States Treasury Notes: 2.125%, 2/29/16 270,000 269,114 3.625%, 2/15/21 2,380,000 2,414,213 Total U.S. Treasury (Cost $5,718,631) 5,738,598 FLOATING RATE LOANS (d) - 0.6% Clear Channel Communications, Inc., Term Loan B, 3.912%, 1/29/16 (r) 300,000 263,792 Total Floating Rate Loans (Cost $300,000) 263,792 MUNICIPAL OBLIGATIONS - 15.1% Adams-Friendship Area Wisconsin School District GO Bonds, 5.21%, 3/1/13 140,000 148,718 Aspen Colorado Public Facilities Authorities COPs, 5.30%, 9/1/11 135,000 137,155 Escondido California Joint Powers Financing Authority Lease Revenue Bonds, 5.53%, 9/1/18 255,000 249,971 Jackson & Williamson Counties Illinois Community High School District GO Bonds, Zero Coupon: 12/1/25 180,000 62,296 12/1/26 180,000 56,650 6/15/27 180,000 54,162 Kern County California PO Revenue Bonds, Zero Coupon: 8/15/19 170,000 91,712 8/15/20 365,000 178,963 Linden New Jersey GO Bonds, 5.63%, 4/1/21 285,000 267,749 Moreno Valley California Public Financing Authority Revenue Bonds, 5.549%, 5/1/27 250,000 227,037 New Jersey State Economic Development Authority State Pension Funding Revenue Bonds,Zero Coupon, 2/15/21 360,000 201,373 New York City IDA Revenue Bonds, 6.027%, 1/1/46 200,000 151,000 Oakland California Redevelopment Agency Tax Allocation Bonds, 5.411%, 9/1/21 200,000 177,966 Oconto Falls Wisconsin Public School District GO Bonds, 5.70%, 3/1/16 495,000 542,703 Orange County California PO Revenue Bonds, Zero Coupon, 9/1/16 236,000 182,527 Oregon State Local Governments GO Bonds, Zero Coupon, 6/1/18 500,000 335,045 Oregon State School Boards Association GO Bonds, Zero Coupon, 6/30/16 275,000 215,592 Owen Withee Wisconsin School District GO Bonds, 5.64%, 3/1/16 85,000 92,964 Philadelphia Pennsylvania IDA Revenue Bonds, Zero Coupon, 4/15/20 380,000 189,346 Redlands California PO Revenue Bonds, Zero Coupon: 8/1/22 175,000 77,613 8/1/23 185,000 74,833 8/1/24 200,000 73,008 8/1/25 215,000 70,752 8/1/26 230,000 68,510 San Bernardino California Joint Powers Financing Authority Tax Allocation Bonds, 5.625%, 5/1/16 400,000 401,760 San Bernardino County California Financing Authority PO Revenue Bonds, Zero Coupon: 8/1/12 200,000 189,510 8/1/15 251,000 197,926 San Jose California Redevelopment Agency Tax Allocation Bonds, 5.46%, 8/1/35 200,000 153,192 Schenectady New York Metroplex Development Authority Revenue Bonds, 5.36%, 8/1/16 150,000 160,788 Shell Lake Wisconsin School District GO Bonds, 6.03%, 4/1/24 455,000 471,239 Sonoma County California PO Revenue Bonds, 6.625%, 6/1/13 135,000 140,332 Thorp Wisconsin School District GO Bonds, 5.75%, 4/1/16 170,000 186,833 Utah State Housing Corp. Military Housing Revenue Bonds, 5.392%, 7/1/50 250,000 214,475 Wells Fargo Bank NA Custodial Receipts Revenue Bonds, 6.584%, 9/1/27 (e) 250,000 250,327 West Covina California Public Financing Authority Lease Revenue Bonds: 5.39%, 6/1/11 60,000 60,231 5.41%, 6/1/12 80,000 81,710 6.05%, 6/1/26 750,000 651,435 Total Municipal Obligations (Cost $7,400,868) 7,087,403 EQUITY SECURITIES - 1.0% SHARES Avado Brands, Inc. (b)* 1,601 16 First Republic Preferred Capital Corp., Preferred (e) 300 307,500 Intermet Corp. (b)* 1,573 16 Woodbourne Capital: Trust I, Preferred (b)(e) 50,000 35,000 Trust II, Preferred (b)(e) 50,000 35,000 Trust III, Preferred (b)(e) 50,000 35,000 Trust IV, Preferred (b)(e) 50,000 35,000 Total Equity Securities (Cost $565,153) 447,532 TOTAL INVESTMENTS (Cost $45,603,510) - 95.3% 44,686,792 Other assets and liabilities, net - 4.7% 2,180,636 NET ASSETS - 100% $46,867,428 FUTURES # OF CONTRACTS EXPIRATION DATE UNDERLYING FACE AMOUNT AT VALUE UNREALIZED APPRECIATION (DEPRECIATION) Purchased: 5 Year U.S. Treasury Notes 13 6/11 $1,518,258 $1,814 10 Year U.S. Treasury Notes 3 6/11 357,094 746 Total Purchased $2,560 Sold: 2 Year U.S. Treasury Notes 195 6/11 $42,534,375 30 Year U.S. Treasury Bonds 2 6/11 240,375 4,123 Total Sold (b) This security was valued by the Board of Directors. See Note A. (d) Remaining maturities of floating rate loans may be less than the stated maturities shown as a result of contractual or optional prepayments by the borrower. Such prepayments cannot be predicted with certainty. generally pay interest at rates which are periodically redetermined at a margin above the London InterBank Offered Rate (LIBOR) or other short-term rates. The rate shown is the rate in effect at period end. Floating rate loans are generally considered restrictive in that the Fund is ordinarily contractually obligated to receive consent from the Agent Bank and/or Borrower prior to disposition of a floating rate loan. (e) Security is exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. (m) The Illinois Insurance Department prohibited Lumbermens from making interest payments. This security is no longer accruing interest. (n) The Illinois Insurance Department prohibited Lumbermens from making interest payments. This TIERS security is based on interest payments from Lumbermens. This security is no longer accruing interest. (p) The State of New York Insurance Department has prohibited Atlantic Mutual Insurance Co. from making interest payments. This security is no longer accruing interest. (r) The coupon rate shown on floating or adjustable rate securities represents the rate at period end. (w) Security is in default and is no longer accruing interest. (x) Alliance Bancorp and its affiliates filed for Chapter 7 bankruptcy on July 13, 2007. This security is no longer accruing interest. (y) The government of Iceland took control of Glitnir Bank HF (the Bank) on October 8, 2008. The government has prohibited the Bank from paying any claims owed to foreign entities. This security is no longer accruing interest. (ii) General Motors filed for Chapter 11 bankruptcy on June 1, 2009. This security is no longer accuring interest. Subsequent to period end, the Fund received a distribution of new GM stock and new GM warrants in exchange for the Motors Liquidation Co. Notes. * Non-income producing. Abbreviations: COPs: Certificates of Participation FCB: Farm Credit Bank GO: General Obligation IDA: Industrial Development Agency/Authority LLC: Limited Liability Corporation LP: Limited Partnership PO: Pension Obligation STEP: Stepped coupon bond for which the coupon rate of interest will adjust on specified future date(s) This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. CALVERT VP SRI EQUITY PORTFOLIO SCHEDULE OF INVESTMENTS MARCH 31, 2011 EQUITY SECURITIES - 98.6% SHARES VALUE Air Freight & Logistics - 3.0% C.H. Robinson Worldwide, Inc. 2,780 $206,081 Expeditors International of Washington, Inc. 2,100 105,294 311,375 Beverages - 1.7% PepsiCo, Inc. 2,800 180,348 Biotechnology - 2.9% Gilead Sciences, Inc.* 7,000 297,080 Capital Markets - 6.8% Charles Schwab Corp. 7,660 138,110 Franklin Resources, Inc. 840 105,067 Lazard Ltd. 4,400 182,952 Northern Trust Corp. 1,910 96,932 T. Rowe Price Group, Inc. 2,740 181,991 705,052 Chemicals - 2.0% Ecolab, Inc. 4,100 209,182 Commercial Banks - 5.6% SunTrust Banks, Inc. 7,710 222,356 Wells Fargo & Co. 6,700 212,390 Zions Bancorporation 6,150 141,819 576,565 Communications Equipment - 5.0% Acme Packet, Inc.* 1,940 137,663 QUALCOMM, Inc. 6,970 382,165 519,828 Computers & Peripherals - 6.2% Apple, Inc.* 1,370 477,377 Hewlett-Packard Co. 4,120 168,796 646,173 Consumer Finance - 1.0% American Express Co. 2,330 105,316 Diversified Financial Services - 3.0% JPMorgan Chase & Co. 6,660 307,026 Electrical Equipment - 2.5% Cooper Industries plc 3,980 258,302 Energy Equipment & Services - 5.2% Cameron International Corp.* 6,210 354,591 Noble Corp. 4,000 182,480 537,071 Food & Staples Retailing - 4.0% Costco Wholesale Corp. 1,800 131,976 CVS Caremark Corp. 8,190 281,081 413,057 Food Products - 1.8% Green Mountain Coffee Roasters, Inc.* 2,870 185,431 Health Care Equipment & Supplies - 1.6% St. Jude Medical, Inc. 3,300 169,158 Hotels, Restaurants & Leisure - 5.0% Chipotle Mexican Grill, Inc.* 620 168,869 Darden Restaurants, Inc. 2,830 139,038 Starbucks Corp. 5,700 210,615 518,522 Household Products - 0.7% Procter & Gamble Co. 1,130 69,608 Industrial Conglomerates - 2.4% 3M Co. 2,700 252,450 Insurance - 1.3% Aflac, Inc. 2,600 137,228 Internet & Catalog Retail - 9.5% Amazon.com, Inc.* 1,500 270,195 Netflix, Inc.* 2,130 505,513 priceline.com, Inc.* 400 202,576 978,284 Internet Software & Services - 3.6% Google, Inc.* 350 205,173 MercadoLibre, Inc. 2,030 165,709 370,882 IT Services - 3.1% Cognizant Technology Solutions Corp.* 2,400 195,360 International Business Machines Corp. 790 128,825 324,185 Machinery - 2.0% Danaher Corp. 4,000 207,600 Multiline Retail - 1.9% Kohl's Corp. 3,720 197,309 Oil, Gas & Consumable Fuels - 4.7% QEP Resources, Inc. 4,500 182,430 Suncor Energy, Inc. 6,700 300,428 482,858 Pharmaceuticals - 6.3% Allergan, Inc. 4,800 340,896 Novartis AG (ADR) 5,800 315,230 656,126 Software - 4.5% Microsoft Corp. 4,030 102,201 Salesforce.com, Inc.* 1,700 227,086 VMware, Inc.* 1,640 133,726 463,013 Specialty Retail - 1.3% CarMax, Inc.* 4,090 131,289 Total Equity Securities (Cost $7,852,389) 10,210,318 TOTAL INVESTMENTS (Cost $7,852,389) - 98.6% 10,210,318 Other assets and liabilities, net - 1.4% 149,525 NET ASSETS - 100% $10,359,843 * Non-income producing security. Abbreviations: ADR: American Depositary Receipts This Schedule of Investments is unaudited and is intended to provide information about the Funds portfolio holdings as of the date of the schedule. Other information regarding the Fund is available in the Funds most recent annual or semi-annual shareholder report. 12 - CVS CALVERT SOCIAL INTERNATIONAL EQUITY PORTFOLIO SEMI-ANNUAL REPORT (UNAUDITED) NOTE A  SIGNIFICANT ACCOUNTING POLICIES General: Calvert Variable Series, Inc. (the Fund), is registered under the Investment Company Act of 1940 as an open-end management investment company. The Fund is comprised of eight separate portfolios. The Calvert VP SRI Equity, Calvert VP Small Cap Growth, Calvert VP SRI Strategic, and Calvert VP Money Market Portfolios (formerly known as Calvert Social Equity, Ameritas Small Capitalization, Ameritas Core Strategies, and Ameritas Money Market Portfolios, respectively) are registered as diversified portfolios. The Calvert VP SRI Mid Cap Growth, Calvert VP SRI Balanced, Calvert VP Income, and Calvert VP Mid Cap Value Portfolios (formerly known as Calvert Social Mid Cap Growth, Calvert Social Balanced, Calvert Income, and Ameritas Mid-Cap Value Portfolios, respectively) are registered as non-diversified portfolios. The operations of each series of the Fund are accounted for separately. The shares of the Fund are sold to affiliated and unaffiliated insurance companies for allocation to certain of their variable separate accounts. Security Valuation: Net asset value per share is determined every business day as of the close of the regular session of the New York Stock Exchange (generally 4:00 p.m. Eastern time). The Fund uses independent pricing services approved by the Board of Directors to value its investments wherever possible. Investments for which market quotations are not available or deemed not reliable are fair valued in good faith under the direction of the Board of Directors. In determining fair value, the Board considers all relevant qualitative and quantitative information available. These factors are subject to change over time and are reviewed periodically. The values assigned to fair value investments are based on available information and do not necessarily represent amounts that might ultimately be realized. Further, because of the inherent uncertainty of valuation, those estimated values may differ significantly from the values that would have been used had a ready market for the investments existed, and the differences could be material. The following amounts were fair valued in good faith under the direction of the Board of Directors as of March 31, 2011: Market Value % of Net Assets Calvert VP SRI Balanced 1.8% Calvert VP Income 5.5% The Fund utilizes various methods to measure the fair value of its investments. Generally Accepted Accounting Principles (GAAP) establishes a disclosure hierarchy that categorizes the inputs to valuation techniques used to value assets and liabilities at measurement date. These inputs are summarized in the three broad levels listed below: Level 1  quoted prices in active markets for identical securities Level 2  other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3  significant unobservable inputs (including the Funds own assumptions in determining the fair value of investments) The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. For example, money market securities are valued using amortized cost, in accordance with rules under the Investment Company Act of 1940. Generally, amortized cost approximates the current fair value of a security, but since the value is not obtained from a quoted price in an active market, such securities are reflected as Level 2. Changes in valuation techniques may result in transfers in or out of an investments assigned level within the hierarchy during the period. Valuation techniques used to value the Fund's investments by major category are as follows. Debt securities, including restricted securities, are valued based on evaluated prices received from independent pricing services or from dealers who make markets in such securities. For corporate bonds, floating rate loans, municipal securities, and U.S. government and government agency obligations, pricing services utilize matrix pricing which considers yield or price of bonds of comparable quality, coupon, maturity and type as well as dealer supplied prices and are generally categorized as Level 2 in the hierarchy. For asset backed securities, collateralized mortgage obligations, commercial mortgage securities and U.S. government agency mortgage securities, pricing services utilize matrix pricing which considers prepayment speed assumptions, attributes of the collateral, yield or price of bonds of comparable quality, coupon, maturity and type as well as dealer supplied prices and, accordingly, such securities are generally categorized as Level 2 in the hierarchy. Short-term securities with remaining maturities of sixty days or less for which quotations are not readily available are valued at amortized cost, which approximates fair value, and are categorized as Level 2 in the hierarchy. All securities for Calvert VP Money Market are valued at amortized cost which approximates market in accordance with Rule 2a-7 of the Investment Company Act of 1940. When independent prices are unavailable or unreliable, debt securities may be valued utilizing pricing matrices which consider similar factors that would be used by independent pricing services. These are generally categorized as Level 2 in the hierarchy but may be Level 3 depending on the circumstances. Equity securities, including restricted securities, for which market quotations are readily available, are valued at the last reported sale price or official closing price as reported by an independent pricing service on the primary market or exchange on which they are traded and are categorized as Level 1 in the hierarchy. Foreign securities are valued based on quotations from the principal market in which such securities are normally traded. If events occur after the close of the principal market in which foreign securities are traded, and before the close of business of the Fund, that are expected to materially affect the value of those securities, then they are valued at their fair value taking these events into account. For restricted securities and private placements where observable inputs are limited, assumptions about market activity and risk are used and are categorized as Level 3 in the hierarchy. The following is a summary of the inputs used to value the Funds net assets as of March 31, 2011: Calvert VP SRI Mid Cap Growth Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - TOTAL - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. Calvert VP SRI Equity Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - TOTAL - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. Calvert VP Income Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Grand Total Asset-backed securities - $1,103,445 - $1,103,445 Collateralized mortgage-backed obligations (privately originated) - - Commercial mortgage-backed - - Corporate debt - $1,743,767 Municipal obligations - - U.S. government obligations - - Equity securities $307,500 - 140,032 Other debt obligations - - TOTAL $307,500 $42,495,493 $44,686,792 Other financial instruments * - - *Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. Following is a reconciliation of Level 3 assets for which significant unobservable inputs were used to determine fair value: Calvert VP Income Equity securities Corporate debt Total Balance as of 12/31/10 $140,032 $2,116,099 Accrued discounts/premiums - Realized gain (loss) - Change in unrealized appreciation (depreciation) - Purchases - - - Sales - Transfers in and/ or out of Level 3 1 - 2 Balance as of 3/31/11 $140,032 $1,883,799 1 The Funds policy is to recognize transfers into and transfers out of Level 3 as of the end of the reporting period. 2 Transferred from Level 3 to Level 2 because observable inputs were obtained for the securities. For the three months ended March 31, 2011, total change in unrealized gain (loss) on Level 3 securities that would be included in the change in net assets was $50,185. Calvert VP SRI Balanced Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - Asset backed securities - - Collateralized mortgage-backed obligations - - Commercial mortgage-backed securities - - Corporate debt - Municipal obligations - - U.S. government obligations - - TOTAL $6,263,290*** Other financial instruments** - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. ** Other financial instruments are derivative instruments not reflected in the Portfolio of Investments, such as futures, which are valued at the unrealized appreciation/ depreciation on the instrument. *** Level 3 securities represent 1.8% of net assets. Calvert VP SRI Strategic Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - Corporate debt - - TOTAL - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. Calvert VP Small Cap Growth Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - TOTAL - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. Calvert VP Money Market Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total U.S. government obligations - - Municipal obligations - - Variable rate demand notes - - TOTAL - - Calvert VP Mid Cap Value Valuation Inputs Investments in Securities Level 1 Level 2 Level 3 Total Equity securities* - - TOTAL - - * For further breakdown of Equity securities by industry type, please refer to the Schedule of Investments. Foreign Currency Transactions: The Funds accounting records are maintained in U.S. dollars. For valuation of assets and liabilities on each date of net asset value determination, foreign denominations are translated into U.S. dollars using the current exchange rate. Security transactions, income and expenses are translated at the prevailing rate of exchange on the date of the event. The effect of changes in foreign exchange rates on securities and foreign currencies is included with the net realized and unrealized gain or loss on investments and foreign currencies. Loan Participations and Assignments: The Fund may invest in direct debt instruments which are interests in amounts owed to lenders or lending syndicates by corporate, governmental, or other borrowers. A Funds investments in loans may be in the form of participations in loans or assignments of all or a portion of loans from third parties. A loan is often administered by a bank or other financial institution (the lender) that acts as agent for all holders. The agent administers the terms of the loan, as specified in the loan agreement. A Fund may invest in multiple series or tranches of a loan, which may have varying terms and carry different associated risks. A Fund generally has no right to enforce compliance with the terms of the loan agreement with the borrower. As a result, a Fund may be subject to the credit risk of both the borrower and the lender that is selling the loan agreement. When a Fund purchases assignments from lenders it acquires direct rights against the borrower of the loan. When investing in a loan participation, a Fund has the right to receive payments of principal, interest and any fees to which it is entitled only from the lender selling the loan agreement and only upon receipt of payments by the lender from the borrower. Futures Contracts: The Fund may purchase and sell futures contracts, but only when, in the judgment of the Advisor, such a position acts as a hedge. The Fund may not enter into futures contracts for the purpose of speculation or leverage. These futures contracts may include, but are not limited to, market index futures contracts and futures contracts based on U.S. Government obligations. The Fund is subject to market risk, interest rate risk, and foreign currency exchange rate risk in the normal course of pursuing its investment objectives. The Fund may use futures contracts to hedge against changes in the value of securities, interest rates or foreign currencies. The Fund may enter into futures contracts agreeing to buy or sell a financial instrument for a set price at a future date. Initial margin deposits of either cash or securities as required by the broker are made upon entering into the contract. While the contract is open, daily variation margin payments are made to or received from the broker reflecting the daily change in market value of the contract and are recorded for financial reporting purposes as unrealized gains or losses by the Fund. When a futures contract is closed, a realized gain or loss is recorded equal to the difference between the opening and closing value of the contract. The risks associated with entering into futures contracts may include the possible illiquidity of the secondary market which would limit the Funds ability to close out a futures contract prior to the settlement date, an imperfect correlation between the value of the contracts and the underlying financial instruments, or that the counterparty will fail to perform its obligations under the contracts' terms. Futures contracts are designed by boards of trade which are designated contracts markets by the Commodities Futures Trading Commission. Futures contracts trade on the contracts markets in a manner that is similar to the way a stock trades on a stock exchange and the boards of trade, through their clearing corporations, guarantee the futures contracts against default. As a result, there is minimal counterparty credit risk to the Fund. During the period, the Fund used U.S. Treasury futures contracts to hedge against interest rate changes and to manage overall duration of the Fund. Security Transactions and Investment Income: Security transactions are accounted for on trade date. Realized gains and losses are recorded on an identified cost basis and may include proceeds from litigation. Dividend income is recorded on the ex-dividend date or, in the case of dividends on certain foreign securities, as soon as the Fund is informed of the ex-dividend date. Distributions received on securities that represent a return of capital or capital gain are recorded as a reduction of cost of investments and/or as a realized gain. Interest income, which includes amortization of premium and accretion of discount on debt securities, is accrued as earned. Debt obligations may be placed on non-accrual status and related interest income may be reduced by ceasing current accruals and writing off interest receivables when the collection of all or a portion of interest has become doubtful based on consistently applied procedures. (See footnotes to Schedules of Investments.) A debt obligation may be removed from non-accrual status when the issuer resumes interest payments or when collectability of interest is reasonably assured. Withholding taxes on foreign dividends have been provided for in accordance with the Funds understanding of the applicable countrys tax rules and rates. The Fund earns certain fees in connection with its floating rate loan purchasing activities. These fees are in addition to interest payments earned and may include amendment fees, consent fees and prepayment fees. These fees are recorded as income in the accompanying financial statements. Distributions to Shareholders: Distributions to shareholders are recorded by the Fund on ex-dividend date. Dividends from net investment income and distributions from net realized capital gains, if any, are paid at least annually. Distributions are determined in accordance with income tax regulations which may differ from generally accepted accounting principles; accordingly, periodic reclassifications are made within the Funds capital accounts to reflect income and gains available for distribution under income tax regulations. Estimates: The preparation of financial statements in conformity with accounting principles generally accepted in the United States requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of income and expenses during the reporting period. Actual results could differ from those estimates. Expense Offset Arrangements: The Fund has an arrangement with its custodian bank whereby the custodians fees may be paid indirectly by credits earned on the Funds cash on deposit with the bank. These credits are used to reduce the Funds expenses. Such a deposit arrangement may be an alternative to overnight investments. Federal Income Taxes: No provision for federal income or excise tax is required since the Fund intends to continue to qualify as a regulated investment company under the Internal Revenue Code and to distribute substantially all of its taxable earnings. Management has analyzed the Funds tax positions taken for all open federal income tax years and has concluded that no provision for federal income tax is required in the Funds financial statements. A Funds federal tax return is subject to examination by the Internal Revenue Service for a period of three years. N OTE B  TAX INFORMATION The following tables present the cost of investments for federal income tax purposes, and the components of net unrealized appreciation (depreciation) at March 31, 2011, and net realized capital loss carryforwards as of December 31, 2010 with expiration dates: CALVERT VP SRI EQUITY CALVERT VP SRI MID CAP GROWTH CALVERT VP SRI BALANCED Federal income tax cost $ 32,837,501 Unrealized appreciation Unrealized (depreciation) (6,016) (14,428,854) Net appreciation (depreciation) $2,342,822 $11,676,109 $29,673,744 CALVERT VP INCOME CALVERT VP SRI STRATEGIC CALVERT VP SMALL CAP GROWTH Federal income tax cost $45,835,190 $118,710,238 $19,442,204 Unrealized appreciation Unrealized (depreciation) (3,415,681) (4,088,267) (411,588) Net appreciation (depreciation) ($1,148,398) $16,955,422 $9,406,570 CALVERT VP MID CAP VALUE CALVERT VP MONEY MARKET Federal income tax cost $14,925,332 $79,756,276 Unrealized appreciation - Unrealized (depreciation) (117,322) - Net appreciation (depreciation) $4,527,651 - CAPITAL LOSS CARRYFORWARDS EXPIRATION DATE CALVERT VP SRI BALANCED CALVERT VP INCOME CALVERT VP SRI EQUITY CALVERT VP SRI MID CAP GROWTH 31-Dec-11 - - 31-Dec-12 - - - 31-Dec-13 - - - 31-Dec-15 - - - 31-Dec-16 - - 31-Dec-17 31-Dec-18 - - - EXPIRATION DATE CALVERT VP SRI STRATEGIC CALVERT VP SMALL CAP GROWTH CALVERT VP MID CAP VALUE 31-Dec-13 - ($361,070) - 31-Dec-16 31-Dec-17 Capital loss carryforwards may be utilized to offset future capital gains until expiration. Under the recently enacted Regulated Investment Company Modernization Act of 2010, the Funds will be permitted to carry forward capital losses incurred in taxable years beginning after December 22, 2010 for an unlimited period. Losses incurred during those future years will be required to be utilized prior to the losses incurred in pre-enactment taxable years. As a result of this ordering rule, pre-enactment capital loss carryforwards may more likely expire unused. Also, post-enactment capital losses that are carried forward will retain their character as either short-term or long-term capital losses rather than being considered all short-term as under previous law. NOTEC  OTHER On December 9, 2010, the Board of Directors approved a resolution to reorganize the Calvert VP Mid Cap Value Portfolio into the Calvert VP S&P MidCap 400 Index Portfolio. Shareholders of the Calvert VP Mid Cap Value Portfolio votedto approvethe reorganization and the merger took place at the close of business on April 29, 2011. Item 2. Controls and Procedures. (a) The principal executive and financial officers concluded that the registrant's disclosure controls and procedures (as defined in Rule 30a-3(c) under the 1940 Act) are effective, based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rules 13a-15(b) or 15d-15(b) under the Exchange Act, as of a date within 90 days of the filing date of this report. (b) There was no change in the registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the registrant's internal control over financial reporting. Item 3. Exhibits. A separate certification for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the 1940 Act (17 CFR 270.30a-2(a)). Filed herewith. Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. CALVERT VARIABLE SERIES, INC. By: /s/ Barbara J. Krumsiek Barbara J. Krumsiek President Principal Executive Officer Date: May 27, 2011 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. /s/ Barbara J. Krumsiek Barbara J. Krumsiek President Principal Executive Officer Date: May 27, 2011 /s/ Ronald M. Wolfsheimer Ronald M. Wolfsheimer Treasurer Principal Financial Officer Date: May 27, 2011
